Nichols, Judge,
concurring:
I concur in Judge Davis’ opinion. I would like, however, to stress, even more strongly than he does, the utter inappropriateness of invoking our summary judgment procedure in this case at this juncture, with the hope that no one will copy plaintiffs’ measures in future cases.
In my opinion, the procedure in Trans Ocean Van Service v. United States, 192 Ct. Cl. 75, 426 F. 2d 329 (1970), after Rule 131(c) proceedings 200 Ct. Cl. 122, 470 F. 2d 604 (1972) shows how, within the present Bules, a multiplicity of separate claims can be handled even though they involve a complex cross entangling of numerous legal and factual issues, as I think these claims do.
I went to the oral argument in this case, after spending much time with the briefs and record, in a state of utter *354perplexity as to what useful action we could possibly be expected to take. I asked plaintiffs for a draft order in hopes of getting light as to this. With his greater wisdom, Judge Davis has managed to salvage something of value out of an exercise I expected to be a total loss.
In general, a judgment is a pronouncement by the court as to the legal consequences of established facts. A roving pronouncement of the law supposedly applicable to a case, independent of the facts, is not a judgment of itself, and a motion for summary judgment is not an appropriate means of eliciting such a pronouncement, supposing it is appropriate for the court to make it. A motion for summary judgment under Eule 101(a) is not an appropriate means to use in good faith for eliciting a partially dispositive order under Rule 101(e) even though, as here, such an order may sometimes be the result. The filing of a motion for summary judgment suspends the jurisdiction of the trial judge per Rule 14(b) (2), whereas this case is, of all others, one where the services of a trial judge are most needed. At present, our clerk has no option to do anything with cross motions for summary judgment except to calendar them for argument before a panel of judges. And finally, our trial division has many important functions besides conducting trials. For one thing, a pre-trial conference under Rule 111 may be an appropriate means of settling on further procedural steps, and perhaps even avoiding a trial. Parties should consider the operational effect of the moves they make.